DETAILED ACTION 
The amendment submitted on April 8, 2021 has been entered.  Claims 1-10 and 29-38 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Allowable Subject Matter 
In principle, claim 29 would be allowable, expect for the double-patenting issues discussed at the end of this action, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on April 16, 2021 has been entered.
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to a method of treating a condi-tion with (S)-bupropion, wherein the condition is otherwise treatable with daily dose of racemic bupropion of about 300 mg to about 350 mg is acknowledged.  All of the pending claims corre-spond to the elected invention, with claims drawn to other inventions having been cancelled.  
Withdrawn Rejections 
The rejection of claims 1-7, 29-31, and 33-38 under 35 U.S.C. 102(a)(1) as being antici-pated by DeWitt (US 2016/0311757 A1) is withdrawn because the independent claim has been amended to require that “the (S)-bupropion is not deuterium-enriched,” which is not specifically disclosed by the reference.  

The rejection of claim 32 under 35 U.S.C. 103 as being unpatentable over DeWitt is like-wise withdrawn.  
Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-10 and 30-38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tabuteau (US 2016/0375008 A1).  
Tabuteau (cited in applicant’s IDS) discloses treating agitation (para. 0133-35) by orally administering to a human (para. 0240) a daily dose of “about 105 mg to about 200 mg” of S-enantiomer (para. 0232), i.e., (S)-bupropion, albeit in combination with another drug.  The bupropion is adminis-tered for as long as needed, such as once daily or twice daily, for 7 days, 14 days, 30 days, or even longer time periods (para. 0331), which meets the limitations of instant claims 2-6.  The reference also discloses a tablet that contains bupropion in a form that provides sustained release (para. 0237), as well as pharmaceutical salt forms of bupropion (para. 0231), which meets the limita-tions of claims 7, 30-31, and 35-36.  At least claims 1-7, 30-31, and 33-37 are therefore anticipated by Tabuteau.  
To the extent that claims 8-10 and 38 are not anticipated by the reference, they are nevertheless prima facie obvious. These claims appear to recite inherent characteristics of the therapy described in Tabuteau.  It is Office policy to reject claims for both anticipation and obvi-ousness when a reference seems to be identical except that it is silent as to an inherent charac-teristic.  Where applicant claims an invention in terms of a function, property, or characteristic, and the prior art is the same as that of the claim although the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, where-upon the burden of showing a patentable difference falls to applicant.  See MPEP 2112(III).  The cited reference using the same drug ((S)-bupropion) for the same purpose (treating agitation), so the examiner concludes that the functional limitations in these claims are inherent in the teach-ing of Tabuteau.  
And finally, with respect to claim 32, it would have been at least “obvious to try” admin-istering the drug with either fed or fasted state because “fed” and “fasted” are essentially the only two possible states for a normal patient.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-10 and 29-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/923,420.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See, e.g., see, S)-bupropion.  This is a provisional nonstatutory double patenting rejec-tion because the patentably indistinct claims have not, in fact, been patented.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628